Citation Nr: 9921854	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  97-33 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for a 
cervical spine disability, rated as 20 percent disabling 
prior to August 1996.

2.  Entitlement to an increased disability rating for a 
cervical spine disability, rated as 40 percent disabling 
subsequent to October 1996.

3.  Entitlement to an additional temporary total disability 
rating due to convalescence.

4.  Entitlement to a total disability rating due to 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from November 1978 to 
December 1993.  

This appeal arises from rating decisions of the Montgomery, 
Alabama, Regional Office (RO).  A June 1997 rating decision 
addressed the increased disability rating issue and 
entitlement to a temporary total disability rating.  A rating 
decision in January 1998 denied entitlement to a total 
disability rating due to individual unemployability.

This decision will address the issue of entitlement to 
increased rating issues and the issue of entitlement to an 
additional temporary total disability rating due to 
convalescence.  The remand that follows will address the 
issue of entitlement to a total disability rating due to 
individual unemployability.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  There is no evidence of ankylosis of the cervical spine.

3.  Severe limitation of motion of the cervical spine was not 
shown during the one year prior to October 1996.

4.  There were complaints of pain and reduced light touch 
sensation during the year prior to October 1996. 

5.  The evidence does not show muscle spasms or recurring 
attacks during the one year prior to October 1996.

6.  Subsequent to October 1996, there were symptoms of 
cervical neuropathy.

7.  Subsequent to October 1996, the veteran had significant 
pain with little intermittent relief.

8.  Convalescence after September 30, 1996, due to the 
cervical spine surgery was not necessary.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for a 
cervical spine disability prior to August 1996 are not met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.400(o), 4.7, 4.71a, Diagnostic Codes 5287, 5290, 5293 
(1998).

2.  The criteria for a 60 percent disability rating for a 
cervical spine disability subsequent to October 1996 are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5293 (1998).

3.  The criteria for an additional temporary total disability 
rating due to convalescence are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.30 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, plausible claims have been presented.  
The veteran has not indicated that additional relevant 
evidence of probative value may be obtained which has not 
already been sought and associated with the claims folder.  
Accordingly, the Board finds that the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (1998) (Schedule).  The disability ratings are based 
on the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991).  

Increased rating

In a rating decision in April 1994, service connection for 
"degenerative joint disease cervical spine" was granted 
with a 10 percent disability rating assigned.  An October 
1995 rating decision granted a period of temporary total 
disability due to convalescence and then increased the 
disability rating to 20 percent for "degenerative joint 
disease, cervical spine, s/p [status post] anterior cervical 
discectomy and fusion at C5-6 and C6-7, secondary to 
herniated cervical disc."  A rating decision in January 1998 
increased the disability rating to 40 percent.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The criteria of Diagnostic Code 5287 for ankylosis of the 
cervical spine provide the favorable ankylosis warrants a 30 
percent rating and unfavorable ankylosis warrants a 40 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5287 (1998).

Under the criteria of Diagnostic 5290, entitled "Spine, 
limitation of motion of, cervical," a 10 percent disability 
rating is warranted for slight limitation of motion, a 20 
percent disability rating is appropriate for moderate 
limitation of motion, and a 30 percent rating is warranted 
for severe limitation of motion of the cervical spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (1998).

Under the criteria of Diagnostic Code 5293, entitled 
"Intervertebral disc syndrome," a noncompensable rating is 
warranted for postoperative or cured disc syndrome and a 10 
percent disability rating is warranted for mild symptoms.  A 
20 percent disability rating is warranted for moderate disc 
syndrome with recurring attacks and a 40 percent rating is 
appropriate for severe manifestations with recurring attacks 
with little intermittent relief.  A 60 percent disability 
rating is warranted for pronounced manifestations with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurologic findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).

Prior to August 1996

The veteran's current claim was received in October 1996.  
However, an increased rating prior to the date of claim may 
be available if it is factually ascertainable that an 
increase in disability occurred within one year of the claim.  
38 C.F.R. § 3.400(o)(1) (1998); Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).

There is no evidence of ankylosis of the cervical spine.  
Therefore, the provisions of Diagnostic Code 5287 are not 
applicable.  Additionally, an August 1996 private hospital 
history and physical notes that there was some decreased 
range of motion of the neck.  None of the other medical 
evidence dated within the year prior to October 1996 
addresses motion of the cervical spine.  Therefore, the 
evidence that does address motion of the neck does not show 
severe limitation of motion to warrant a higher disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5287, 5290 
(1998).

A May 1996 statement notes that motor strength was 5/5 in all 
groups but he had decreased light touch sensation in the C-8 
dermatome on the right.  A June 1996 EMG 
[electromyogram]/nerve conduction study notes there was no 
clear evidence of peripheral entrapment neuropathy and no 
evidence of C5-8 radiculopathy on the right.  An August 1996 
private hospital history and physical notes that motor 
strength was 5/5 in all groups and there was decreased light 
touch sensation in the C-8 dermatome on the right.  Reflexes 
were trace/4 in the upper and lower extremities.  
Additionally, records dated within a year of October 1996 
note complaints of pain but do not show muscle spasms.  Since 
motor strength was normal and reflexes were equal in both the 
upper and lower extremities, the evidence only shows 
neurologic symptoms of pain complaints and reduced light 
touch sensation.  Additionally, the medical evidence does not 
show recurring attacks.  This evidence does not warrant a 
disability rating greater than the 20 percent currently 
assigned under the criteria of Diagnostic Code 5293.  
Therefore, it is not factually ascertainable that an increase 
in disability occurred during the one year time period prior 
to the October 1996 claim.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1998).

Based on the above, the preponderance of the evidence is 
against the veteran's claim for an increased disability 
rating for a cervical spine disability prior to August 1996.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.400(o), 4.7, 4.71a, Diagnostic Codes 5287, 5290, 5293 
(1998).

Subsequent to October 1996

A December 1996 private examination report indicates that 
deep tendon reflexes were equal bilaterally, however, the 
December 1997 VA examination report notes the loss of the 
right triceps reflex that was consistent with having had a 
foraminotomy.  The December 1996 private examination report 
notes there was decreased sensation in the right forearm and 
hand, and decreased right arm strength.  Additionally, an 
August 1, 1997, private medical record notes decreased 
sensation, dexterity, and finger strength.  This record also 
notes mild ADQ [adductor digiti quinti] muscle wasting 
although the December 1997 VA examination report notes there 
was no muscle atrophy of the right upper extremity.  An 
August 1997 private electrodiagnostic report notes that the 
veteran had C6-7 and C7-T1 radiculopathy.  Additionally, the 
December 1997 VA examination report indicates an 
electromyogram/nerve conduction study showed signs of 
denervation at the area of the prior surgery, however, 
peripheral neuropathy or radiculopathy were unlikely.  This 
medical evidence indicates that the veteran had neurologic 
symptoms related to his cervical spine surgeries.  
Additionally, the absence of the triceps reflex was noted to 
be consistent with the cervical spine surgery.  Therefore, 
with application of the benefit of the doubt provisions of 
38 U.S.C.A. § 5107(b) (West 1991), the veteran has symptoms 
compatible with cervical neuropathy.  

The medical evidence notes that the veteran has significant 
complaints of pain in his neck and right arm.  However, there 
was no evidence of muscle spasms subsequent to September 
1996.  The medical evidence also indicates that he used a 
variety of medications for his pain.  An August 29, 1997, 
private clinical record notes consideration of a longer 
acting narcotic analgesic and the December 1997 VA 
examination report notes he was taking MS-Contin [controlled 
release morphine sulfate].  The medical evidence also 
indicates that the veteran used a TENS [transcutaneous 
electrical nerve stimulation] unit.  An April 1997 private 
medical record notes that the veteran used the TENS unit 
frequently and his pain came back as soon as he took it off.  
An August 29, 1997, private medical record notes his pain had 
become more severe and that a TENS unit ameliorated the pain.  
Therefore, the veteran had significant pain with little 
intermittent relief.

The medical evidence shows that the veteran has persistent 
symptoms of pain in his right arm.  Additionally, he is noted 
to have other neurologic symptoms in the right upper 
extremity related to his cervical spine surgery.  The medical 
evidence also shows that there is little relief from the pain 
symptoms.  Accordingly, with application of the benefit of 
the doubt provisions of 38 U.S.C.A. § 5107(b) (West 1991), 
the veteran's cervical spine disability satisfies the 
criteria for a 60 percent disability rating under the 
criteria of Diagnostic Code 5293.  This is the maximum 
disability rating available under this Diagnostic Code.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (West 1991).

Based on the above, the evidence supports granting a 60 
percent disability rating for the cervical spine disability 
subsequent to October 1996.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5293 (1998).

Temporary total rating

A rating decision in June 1997 granted a temporary total 
disability rating due to convalescence for the period from 
August 6, 1996, to October 1, 1996.

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge or 
outpatient release that entitlement is warranted effective 
the date of hospital admission or outpatient treatment and 
continuing for a period of 1, 2, or 3 months from the first 
day of the month following such hospital discharge or 
outpatient release.  Total ratings will be assigned under 
this section if treatment of a service-connected disability 
resulted in: 
(1) Surgery necessitating at least one month of 
convalescence; (2) Surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); (3) Immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30 
(1998).

A private medical statement, dated in June 1996, notes that 
the veteran was to have surgery in August 1996 with a 
recuperation period of four to six weeks.  A private 
operative report indicates the vetera underwent cervical 
spine surgery on August 6, 1996.  A September 2, 1996, 
private medical statement indicates that the veteran may 
return to work on September 30, 1996, and a September 10, 
1996, statement indicates that he was to be off work through 
September 28, 1996.  A private medical statement, dated 
September 25, 1996, notes that the veteran would be allowed 
to return to work on September 30, 1996.  This evidence 
indicates that the veteran was to convalesce following his 
cervical spine surgery through September 30, 1996.  

There is no evidence of incompletely healed surgical wounds, 
therapeutic immobilization of the cervical spine, house 
confinement, or the necessity for continued use of a 
wheelchair or crutches following the surgery.  As noted 
above, the veteran was granted a temporary total rating from 
the date of the surgery to October 1, 1996.  This is 
consistent with the medical statements in the record which 
indicate that the veteran would be able to return to work on 
September 30, 1996.  The veteran claims that he should 
receive a longer period of total disability due to 
convalescence and an October 1996 statement indicates that 
the veteran's job was interfering with his physical therapy 
and that he should be off work for one month.  However, this 
statement indicates that the veteran's work was interfering 
with therapy, not that convalescence following the surgery 
was necessary.  Additionally, a November 1996 statement notes 
that the veteran was unable to work until a disability 
evaluation was completed in December 1996.  This statement 
also does not show that convalescence following the surgery 
was required.  Therefore, the medical evidence does not show 
that post surgical convalescence was necessary after 
September 30, 1996.  This is consistent with the period of a 
temporary total rating that was assigned.  38 C.F.R. § 4.30 
(1998).

Based on the above, the preponderance of the evidence is 
against the veteran's claim for an additional temporary total 
disability rating due to convalescence.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.30 (1998).



ORDER

1.  An increased disability rating prior to August 1996 is 
denied.
2.  A 60 percent disability rating for a cervical spine 
disability subsequent to October 1996 is granted, subject to 
the laws and regulations governing the disbursement of 
monetary benefits.
3.  An additional period of temporary total disability due to 
convalescence is denied.


REMAND

The veteran has two compensable service connected 
disabilities.  As noted above, the cervical spine disability 
is now rated as 60 percent disabling.  He is also service 
connected for dyshydrotic hand eczema that is rated as 10 
percent disabling.  The combined disability rating is 60 
percent.  See 38 C.F.R. § 4.25 (1998).  Therefore, the 
veteran does not satisfy the criteria for a total disability 
rating due to unemployability.  See 38 C.F.R. § 4.16(a) 
(1998).  

In November 1997, the veteran's disability retirement from 
U.S. Government employment was approved.  Additionally, in a 
December 1997 decision, a Social Security Administration 
Administrative Law Judge found the veteran disabled due in 
large part to the symptoms related to his cervical spine 
disability.  Additionally, a statement from a private 
physician, dated in October 1997, indicates that the veteran 
would not be able to perform gainful employment unless he 
were to experience a dramatic change in pain levels.  

The above evidence indicates that the veteran's employability 
is impaired due to his service connected disability.  
Veteran's who are unable to follow a substantially gainful 
occupation due to service connected disability will be rated 
totally disabled.  Where the veteran's disabilities do not 
meet the percentage standards for a finding of 
unemployability, the case will be forwarded to the Director 
of the Compensation and Pension Service for consideration of 
an extraschedular rating.  38 C.F.R. § 4.16(b) (1998).  Since 
there is an indication that a service connected disability 
has caused the veteran to be unemployable, this case must be 
returned to the RO so that it can be forwarded to the 
Director for consideration of an extraschedular total 
disability rating due to unemployability.  The Board is 
precluded from making such a determination in the first 
instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).

Accordingly, this case is REMANDED for the following:

The RO should conduct any additional 
evidentiary development deemed necessary 
or required by directive for a claim of 
total disability due to unemployability.  
The case should then be forwarded to the 
Director of the Compensation and Pension 
Service in accordance with 38 C.F.R. 
§ 4.16(b) (1998) and applicable 
directives for consideration of an 
extraschedular  total disability rating 
due to unemployability.

If the decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable 
period of time within which to respond.  The case should then 
be returned to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action unless so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

